DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on May 26, 2020 has been entered.
 Response to Amendment
The amendments filed with the written response received on May 26, 2020 and the supplemental response received on June 17, 2020 have been considered and an action on the merits follows.  As directed by the two amendments submitted since the Final Office Action mailed on January 24, 2020, claims 1, 4-6 and 15-18 have been amended; claim 3 is canceled; claim 10 is withdrawn from further consideration. Accordingly, claims 1, 2 and 4-20 are pending in this application, with an action on the merits to follow regarding claims 1, 2, 4-9 and 11-20.
Drawings
The drawings are objected to because many of the Figures appear to inconsistently include multiple sub-figures within an overall figure (Figs, la, 2, 3, 7, 8 include several sub-figures, but only one figure is identified). Each sub-figure should be .  
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Specification
The disclosure is objected to because of the following informalities: upon further review of the filed Specification, in light of Applicant’s amendments to the claims, Examiner has identified a statement in the Specification that appears to be erroneous. Specifically, citing the Pre-Grant Publication of the present application (US 2019/0082775), in Para. 0178, Applicant appears to describe the materials “polyester” .  
Appropriate correction is required.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1, 2, 4-9 and 11-20 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-8, 10-13, 16-19, 27 and 28 of copending Application No. 16/197,181 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because they cover substantially the same subject matter as one another.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 6, 7, 15, 16 and 20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 6, Applicant recites “wherein the reinforcement area is stiffer than other regions of the knitted upper component” (emphasis added).  Up to this point in the claim language (including claim 1, from which claim 6 depends), there have been no “regions” positively recited.  Therefore, the reference to “other” regions is unclear.  Correction is required.  Examiner suggests “other areas”, since the claim appears to be comparing stiffness between the reinforcement “area” and other parts of the knitted upper component, such as “other areas”.
Regarding claim 7, Applicant recites “wherein the monofilament is melted to the knitted upper component”.  This is confusing because claim 1 recites that the knitted upper component comprises the second layer, the second layer being the monofilament (i.e. the monofilament is part of the knitted upper component), and it is unclear how the monofilament can be melted “to” the knitted upper component when it is part of the knitted upper component.  Correction is required.
Regarding claim 15, Applicant recites “wherein the second yarn comprises a thermoplastic polyurethane-coated yarn”.  In claim 1, from which claim 15 depends, Applicant recites “wherein the second yarn comprises thermoplastic polyurethane”.  This language appears to indicate that the existing second yarn of TPU is also coated by TPU, which is confusing.  Correction is required.  Examiner suggests clarifying (if the 
Regarding claim 16, Applicant recites “the heel reinforcement area”, which lacks clear antecedent basis in the claims.  Examiner notes that claim 1, from which claim 16 depends, positively recites “a reinforcement area at a heel”, which is perhaps that to which “the heel reinforcement area” is referring.  However, the mere fact that the reinforcement area is “at a heel” does not necessarily require that reinforcement area to be “the heel reinforcement area”.  Correction/clarification is required.  Examiner suggests, for claim 16, to recite “the reinforcement area at the heel” as one potential remedy.
Regarding claim 20, Applicant recites “the heel reinforcement area”, which lacks clear antecedent basis in the claims.  Examiner notes that claim 17, from which claim 20 depends, positively recites “a reinforcement area at a heel”, which is perhaps that to which “the heel reinforcement area” is referring.  However, the mere fact that the reinforcement area is “at a heel” does not necessarily require that reinforcement area to be “the heel reinforcement area”.  Correction/clarification is required.  Examiner suggests, for claim 20, to recite “the reinforcement area at the heel” as one potential remedy.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 4-9 and 11-15 (claims 6, 7 and 15 as best as can be understood) are rejected under 35 U.S.C. 103 as being unpatentable over Dua et al. (hereinafter “Dua”) (US 2013/0260104) in view of Podhajny et al. (hereinafter “Podhajny”) (US 2014/0245632).
Regarding independent claim 1, Dua discloses an article of footwear (footwear #800; Fig. 53) comprising: a knitted upper component (Para. 0086 describes weft and warp knitting as mechanisms for forming knitted textile #400, the knitted textile #400 being used to form upper #820 (Para. 0168)) comprising a first layer of a first yarn (Para. 0087 discloses that multiple strands can be used to form knitted textile #400 (i.e. “first layer”), wherein different portions of different courses or wales can be formed from strands having different materials, colors, and properties; at least one of these strands is a “first yarn” inasmuch as has been defined in the claim); and a reinforcement area at a heel of the knitted upper component (fused regions #828 (Para. 0177) Fig. 53 illustrates a fused region #828 located in the heel; Examiner notes that the term "area" is very broad and merely means "a section, portion, or part". (Defn. No. 3 of "Collins English Dictionary – Complete and Unabridged, 12th Edition 2014" entry via onto the knitted upper component (Dua incorporates by reference US Application 13/048,540 in its entirety, which corresponds to US Pre-Grant Publication 2012/0234052 to Huffa et al. (hereinafter “Huffa”); Huffa discloses that the known method of inlaying strands can include affixing the inlaid strands to the existing knit element as tuck stitches at points along their lengths in order to secured the inlaid strands to the knit elements to prevent movement thereof (Para. 0118 of Huffa); accordingly, since the inlaid strands can be fixed to the knit as periodic tuck stitches, at least one inlaid strand is a second yarn that is stitched onto (via tuck stitches) the knitted upper component (knitted textile #400)), wherein the second yarn comprises thermoplastic polyurethane (inlaid strand #402 is a “second yarn”; Para. 0089 states that inlaid strand #402 may be similar to yarn 100 or thread 200, wherein Para. 0072 describes that filaments #101 form yarn #100, and Para. 0075 discloses that thermoplastic polyurethane can be used to form the filaments #101; Para. 0080 further discloses that thread #200 can be formed from thermoplastic polyurethane; therefore, the inlaid strand #402, which is “similar to” yarn #100 and thread #200, each of which can be thermoplastic polyurethane, would at least have been obvious to have been thermoplastic polyurethane), and wherein the second yarn is fused with the knitted 
Dua teaches that the upper may include a multilayer construction (Para. 0175 states that upper 820 may have a thickness of multiple layers), but is silent to the knitted upper component’s multilayer construction including a second layer comprising a monofilament, wherein stitches of the second layer are enmeshed with stitches of the first layer.  Dua does disclose that spacer mesh textiles may be utilized (Para. 0090), but is silent as to the specific types of spacer mesh textiles.  Dua also suggests that monofilament-like yarns are known and can be used within its footwear upper (Para. 0095).
Podhajny teaches a footwear article with a knitted upper component #116,120 that can include a multilayer construction with an interior surface being a first layer of knitted material #121 and an exterior surface being a second layer of knitted material #123 (Para. 0083 of Podhajny) with a plurality of monofilaments extending between the interior and exterior knitted layers to provide a spacer-knit material for the upper (Paras. 0083 and 0108 of Podhajny).  Podhajny also teaches that its knitted materials can be formed from thermoplastic polymers which may utilized fusible yarns (Paras. 0051-0052)
Dua and Podhajny teach analogous inventions in the field of shoes with a knitted upper.  It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to have utilized the two-layer spacer knitted material taught by Podhajny as the “spacer mesh textile” of choice for the upper of Dua in order to provide a material that can provide cushioning in the upper (in non-and the monofilament strands that enmesh between both the exterior and interior knit layers), wherein stitches of the second layer are enmeshed with stitches of the first layer (the monofilaments are enmeshed between stitches in the two knit layers).  Examiner notes that Applicant has provided such a spacer-knit material as an example of a two layer knitted fabric with a monofilament guided back and forth between the two layers, which is being interpreted as being one possible representation of the claimed subject matter of claim 1, (see Para. 0104 of Applicant’s associated Pre-Grant Publication of the instant application; US 2019/0082775).
Regarding claims 2, 11 and 12, the modified footwear article of Dua (i.e. Dua in view of Podhajny, as explained with respect to independent claim 1 above) is disclosed such that the first layer of the knitted upper component is a weft-knitted layer (claim 2) (Figs. 13-23 of Podhajny; Fig. 22 of Dua all show a weft-knit construction; Para. 0086 of Dua describes that its materials can be weft knit, warp knit or other types of knit structures), wherein the knitted upper component is a warp-knitted upper component (claim 11) (Para. 0086 of Dua describes that its materials can be weft knit, warp knit or 
Regarding claim 4, the modified footwear article of Dua (i.e. Dua in view of Podhajny, as explained with respect to independent claim 1 above) is disclosed such that the footwear article further comprises a coating of polymer material applied to the knitted upper component in the reinforcement area (Para. 0076 of Dua describes that individual filaments can have a sheath-core configuration, wherein the sheath is a first thermoplastic polymer material and the core is a second thermoplastic polymer material; as noted above, Dua teaches that TPU can be used as a thermoplastic polymer for the filaments (Para. 0075 of Dua); TPU is described as being able to readily form thermal bonds, which permits the melting/fusing for the fused regions, including the heel region’s reinforcement area).
Regarding claim 5, the modified footwear article of Dua (i.e. Dua in view of Podhajny, as explained with respect to independent claim 1 above) is disclosed such that the second yarn fused with the knitted upper component forms a heel cap (as noted above, heel region’s fused area #828 is in the form of a heel counter, which is a type of heel cap).
regions of the knitted upper component (since the heel reinforcement area is fused, then the heel region would have been more rigid than areas that are not fused; fused regions impart increased “stretch-resistance” (Para. 0114, 0173 of Dua), which results in a stiffer region than a non-fused region).
Regarding claim 7, the modified footwear article of Dua (i.e. Dua in view of Podhajny, as explained with respect to independent claim 1 above) is disclosed such that the monofilament is melted to the knitted upper component (as a result of the fusing, all components of the knitted upper within the fused regions would be, essentially, “melted” together via their thermoplasticity).
Regarding claims 8 and 9, the modified footwear article of Dua (i.e. Dua in view of Podhajny, as explained with respect to independent claim 1 above) is disclosed such that the knitted upper component further comprises a toe reinforcement area (claim 8) (Fig. 53 shows a fused region at the toe end of the footwear (Para. 0177 of Dua)), further comprising a coating of polymer material applied to the knitted upper component in the toe reinforcement area (claim 9) (see the rejection of claim 4 above, wherein the same rationale applied to the heel region regarding the coating of polymer material is likewise applicable to the toe region).
Regarding claims 13 and 14, the modified footwear article of Dua (i.e. Dua in view of Podhajny, as explained with respect to independent claim 1 above) is disclosed such that the knitted upper component comprises a non-thermoplastic yarn (claim 13) (some of textile elements #826 can be formed from cotton, which is a non-thermoplastic 
Regarding claim 15, the modified footwear article of Dua (i.e. Dua in view of Podhajny, as explained with respect to independent claim 1 above) is disclosed such that the second yarn comprises a thermoplastic polyurethane-coated yarn (as noted above, Para. 0076 of Dua describes that individual filaments can have a sheath-core configuration (inlaid yarn can take on the characteristics of the yarns used for yarns and threads, as explained above), wherein the sheath is a first thermoplastic polymer material and the core is a second thermoplastic polymer material; as noted above, Dua teaches that TPU can be used as a thermoplastic polymer for the filaments (Para. 0075 of Dua); TPU is described as being able to readily form thermal bonds, which permits the melting/fusing for the fused regions).
Claims 16-20 (claims 16 and 20 as best as can be understood) are rejected under 35 U.S.C. 103 as being unpatentable over Dua in view of Podhajny (as applied to claim 1 above, regarding claim 16), and further in view of Meschter et al. (hereinafter “Meschter”) (US 2008/0022554), as evidenced by Huffa et al. (hereinafter “Huffa”) (US 2012/0234052), which is incorporated by reference in its entirety by Dua (Para. 0089 of Dua).
Regarding claim 16, the modified footwear article of Dua (i.e. Dua in view of Podhajny, as explained with respect to independent claim 1 above) is disclosed to teach all the limitations of claim 1, as set forth above.  Dua teaches that embroidery is a known concept (Para. 0070 of Dua), as noted above, but Dua is silent to the second yarn being embroidered into the heel reinforcement area, as recited in the claim, although Huffa describes the inlaid yarns as being attached via tuck stitch, as explained above.
Meschter teaches a shoe with an upper that has structural components applied thereto in the form of tensile threads #42 (as well as #52, wherein threads #42 are disposed on a lateral side of the upper and threads #52 are disposed on a medial side of the upper (Para. 0033 of Meschter)), which are formed into groups in various areas for the upper of the shoe, including areas in the heel region (#44d in Fig. 6 of Meschter) and in the toe region (#44a in Fig. 6 of Meschter).  Meschter teaches that the threads #42 are embroidered into a base textile layer #41 (Paras. 0035 and 0063-0075 provide a detailed explanation of the known embroidery process), which can be a knitted textile layer (Para. 0038 of Meschter). 
Modified Dua and Meschter teach analogous inventions in the field of knitted footwear uppers with reinforcement areas. Since Dua and Meschter each teach that the concept of embroidery is well-known as a concept for affixing yarns to underlying textile surfaces, it would have been obvious before the effective filing date of the claimed 

Regarding independent claim 17, the modified footwear article of Dua (i.e. Dua in view of Podhajny and Meschter, as explained with respect to claim 16 above), is disclosed to teach an article of footwear (footwear #800; Fig. 53) comprising: a knitted upper component (Para. 0086 describes weft and warp knitting as mechanisms for forming knitted textile #400, the knitted textile #400 being used to form upper #820 (Para. 0168)) comprising a multilayer construction including a first layer of a first yarn, and a second layer comprising a monofilament, wherein stitches of the second layer are enmeshed with stitches of the first layer (via the spacer-knit material taught by Podhajny and utilized into Dua (see the 35 U.S.C. 103 rejection of independent claim 1 above), wherein the material includes two knit layers (i.e. a first layer of a first yarn, and a second layer that may include the enmeshing monofilament strands between interior and exterior surface structures, as explained above) with the monofilament intermediate structure that passes from one layer to the other and therebetween in an enmeshing manner); and a reinforcement area at a heel of the knitted upper component (fused 
 Regarding claim 18, the modified footwear article of Dua (i.e. Dua in view of Podhajny and Meschter, as applied to claim 17 above) is disclosed such that the first layer of the knitted upper component is a weft-knitted layer, and wherein the second layer comprising the monofilament is a weft-knitted layer (Figs. 13-23 of Podhajny; Fig. 22 of Dua all show a weft-knit construction; Para. 0086 of Dua describes that its 
Regarding claim 19, the modified footwear article of Dua (i.e. Dua in view of Podhajny and Meschter, as applied to claim 17 above) is disclosed such that the knitted upper component further comprises a toe reinforcement area (Fig. 53 shows a fused region at the toe end of the footwear (Para. 0177 of Dua)).
Regarding claim 20, the modified footwear article of Dua (i.e. Dua in view of Podhajny and Meschter, as applied to claim 17 above) is disclosed such that the footwear article further comprises a coating of polymer material applied to the knitted upper component in the heel reinforcement area (Para. 0076 of Dua describes that individual filaments can have a sheath-core configuration, wherein the sheath is a first thermoplastic polymer material and the core is a second thermoplastic polymer material; as noted above, Dua teaches that TPU can be used as a thermoplastic polymer for the filaments (Para. 0075 of Dua); TPU is described as being able to readily form thermal bonds, which permits the melting/fusing for the fused regions, including the heel region’s reinforcement area).
Response to Arguments
In view of Applicant's amendment, the search has been updated, and new prior art has been identified and applied. Applicant's arguments have been considered but are moot in view of the new ground(s) of rejection.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMESON COLLIER whose telephone number is (571)270-5221.  The examiner can normally be reached on Monday - Friday 8 am - 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, CLINTON OSTRUP can be reached on (571)272-5559.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JAMESON D COLLIER/Primary Examiner, Art Unit 3732